Citation Nr: 0015790	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-30 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for acute compartment 
syndrome of the right leg with ankle disability, currently 
evaluated as 30 percent disabling.  




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to March 
1995.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1997 of the Winston-Salem Regional Office 
(RO) which denied an increased evaluation for acute 
compartment syndrome of the right leg with ankle disability.


FINDINGS OF FACT

Acute compartment syndrome of the right leg with ankle 
disability is manifested by profound weakness with foot drop.  
The veteran is unable to dorsiflex the right foot and plantar 
flexion is also markedly reduced.  There are indications of 
numbness in the distribution of the right peroneal all the 
way to the toes.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for acute 
compartment syndrome of the right leg with ankle disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.55, 4.56, 4.124a, Diagnostic Code 8521 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran developed 
pain and tenderness in her right leg in January 1994 while 
performing physical training.  She sought treatment for 
continuing symptoms whereupon four compartment fasciotomies 
were accomplished.  She ultimately underwent a total of five 
debridements with delayed primary closure of her wound some 
two weeks after her admission.  It was recorded 

that the appellant became ambulatory without assistance with 
a foot/ankle orthosis, but experienced difficulty with the 
fit of the device, and had pain to the extent that she had 
difficulty walking more than short distances.  She was issued 
a permanent L3 profile on account of status-post acute 
compartment syndrome of the right leg with loss of anterior 
compartment musculature and foot drop.  The veteran was 
subsequently medically discharged from service.  

By rating action dated in September 1995, service connection 
for status-post acute compartment syndrome, right lower leg, 
with residual right ankle disability was established, and a 
30 percent disability evaluation was assigned, effective 
March 2, 1995.  The appellant filed a claim for an increased 
rating in this regard in January 1997.

The veteran now asserts that the symptoms associated with her 
service-connected right lower leg, ankle and foot disability 
are more severely disabling than reflected by the currently 
assigned disability evaluation.  In the context of a claim 
for a higher rating, a mere allegation that the disability 
has worsened is sufficient to establish a well-grounded 
claim.  See Arms v. West, 12 Vet. App. 188, 200 (1999); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  In assessing a claim for an increased rating, 
the history of the disability should be considered.  
38 C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).


The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(1999).  When evaluating the joints, inquiry will be directed 
as to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement.  38 C.F.R. § 4.45 
(1999).

The service-connected acute compartment syndrome of the right 
leg with ankle disability has been evaluated under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5312 (1999) 
which applies in cases involving injury to muscle group XII.  
Functions of this muscle group include dorsiflexion, 
extension of the toes, and stabilization of the arch.  This 
muscle group encompasses the anterior muscles of the leg, 
including the tibialis anterior, extensor digitorum longus, 
extensor hallucis longus, and peroneus tertius muscles.  

Muscle injuries are evaluated in accordance with the 
principles and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, 
and 4.73, Diagnostic Codes 5301 to 5329.  The Board notes 
that, during the pendency of the veteran's appeal, the VA's 
Schedule for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73.  See 62 Fed. 
Reg. 30235-30240 (1997).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  

Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the Board points out that the earlier and the 
revised provisions pertaining to rating muscle injuries 
provide for essentially the same results.  The veteran was 
furnished the revised schedular criteria in a supplemental 
statement of the case November 1999 and has had an 
opportunity to respond.  

Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  As noted 
previously, the appellant's service-connected disability has 
been rated as 30 percent disabling for injury to Muscle Group 
XII under 38 C.F.R. § 4.73, Diagnostic Code 5312.  A maximum 
evaluation of 30 percent is assigned in cases of severe 
disability.  Thus, she is in receipt of the maximum schedular 
rating with respect to this particular muscle group function, 
whether her disability is considered under the old or new 
rating criteria.  The question therefore becomes whether 
there is a basis for an evaluation in excess of 30 percent 
under any other potentially applicable Diagnostic Code.

VA outpatient clinic records dating from December 1996 
reflect that the veteran sought treatment for complaints 
which included chronic right leg pain which was not 
substantially alleviated by non-steroidal anti-inflammatories 
or Tylenol.  She indicated that she had had to quit her job 
due to standing requirements and said that the leg brace was 
not comfortable.  X-rays of the right foot and tibia and 
fibula in March 1997 were interpreted as normal.  However, 
magnetic resonance imaging (MRI) of the right foot in April 
1997 revealed atrophy of the anterior compartment musculature 
suggesting peroneal nerve damage associated with post-
surgical changes.  Electromyogram studies were also 
accomplished in April 1997 which were reported to be 
abnormal.  There was electrophysiologic evidence of a 
previously resolved mild right peroneal mononeuropathy.  It 
was determined that a major feature of the examination was 
significant fibrosis or connective tissue in the anterior 
tibialis, and the lack of active denervation changes in any 
muscle examined.  The major abnormalities appeared to be 
limited to the anterior tibialis and possibly 

the extensor hallucis longus.  It was noted that these 
muscles shared the peroneal nerve.  The right superficial 
peroneal nerve appeared intact. 

The appellant was afforded a VA examination of the right leg 
and foot in April 1998 where, on physical examination, she 
was observed to have a three-inch medial scar of the right 
leg and an eight-inch scar on the lateral surface on the 
right secondary to exploration and release of anterior 
compartment syndrome.  It was noted that there was profound 
weakness with foot drop.  The veteran was not able to 
dorsiflex the right foot and plantar flexion was limited to 
as little as five degrees.  There was no tenderness over any 
of the muscles.  It was noted that she described numbness in 
the distribution of the right peroneal nerve all the way to 
the toes.  The appellant was found to have full motion and 
good strength between the hips and the knee, but that the 
right quadriceps testing was only 4/5 as compared to the 
left.  It was observed that she had normal propulsion and 
balance with an ankle brace for protection, but that she had 
a slight limp to accommodate the brace so as to eliminate the 
dragging foot drop.  It was noted that she did this with a 
cane and a brisk gait.  It was reported that she could easily 
stand on tiptoes with the left lower extremity, but could not 
do so at all with the right. 

The examiner indicated that previous electromyography records 
were reviewed and opined that the findings likely represented 
muscle as much as nerve damage with the anterior tibialis as 
the principle muscle involved.  A diagnosis of peripheral 
neuropathy and muscle damage, right foot, with foot drop 
secondary to injury, postoperative, right lower extremity 
anterior compartment syndrome was rendered.  The veteran was 
also examined by other VA examiners on the same date in April 
1998 relative to other claims for service connection.  These 
examiners noted incidental findings of decreased strength in 
the right lower extremity, particularly in the distribution 
of the right peroneal nerve muscle with foot drop.  Overall 
balance and propulsion were adequate except as modified by 
right foot drop and weakness secondary thereto.  


It is reiterated that the veteran is in receipt of the 
maximum schedular rating for her service-connected disability 
under 38 C.F.R. § 4.73, Diagnostic Code 5312 pertaining to 
muscle injury.  The Board observes in this instance, however, 
that while the service-connected disorder has been rated on 
the basis of injury to Muscle Group XII, it is demonstrated 
that peroneal nerve damage has also been attributed to post-
surgical residuals of the original injury.  Indeed, the RO 
conceded this point in a supplemental statement of the case 
issued in November 1999.

It is well established that all disabilities, including those 
arising from a single entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. 
§ 4.25 (1999).  One exception to this general rule, however, 
is the anti-pyramiding provision of 38 C.F.R. § 4.14 (1999), 
which states that evaluation of the same disability under 
various diagnoses is to be avoided.  The Board also notes 
that the Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court), in Esteban v. Brown, 6 
Vet. App. 259 (1994), held that conditions are to be rated 
separately unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  Thus, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable.  The provisions of 
38 C.F.R. § 4.55 provide that a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55 (1999).

The Board finds in this instance that the clinical evidence 
shows that muscle and nerve damage do affect the same 
anatomical region, and the veteran cannot receive more than 
one rating for the service-connected disability.  It is 
found, however, that the appellant may be alternatively rated 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8521 for common peroneal nerve damage.  The most salient 
feature of her service-connected disability is the right foot 
drop of the type associated with nerve impairment.  


Therefore, with consideration of evaluation of the right leg 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
the Board notes that ratings from noncompensable to 40 
percent are available under that Code.  A 30 percent rating 
requires severe incomplete paralysis.  A 40 percent rating 
encompasses complete paralysis with foot drop and slight 
droop of the first phalanges of all toes, inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of 
proximal phalanges of toes, loss of abduction of the foot, 
weakened adduction and anesthesia that covers the entire 
dorsum of the foot and toes.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8521.

In this case, the Board finds that the symptoms of the 
veteran's right lower extremity disability more nearly 
approximate the criteria for complete paralysis under 
38 C.F.R. § 4.124a, Diagnostic Code 8521, warranting a higher 
rating.  She is shown to have profound weakness with foot 
drop.  The appellant is unable to dorsiflex the right foot 
and plantar flexion is also markedly reduced.  There are 
indications of numbness in the distribution of the right 
peroneal all the way to the toes.  The Board thus finds that 
the question of an increased rating is in relative equipoise.  
The symptoms the veteran experiences, while not identical to 
those set forth for a 40 percent rating in Diagnostic Code 
8521, are nevertheless very similar, so similar that the 
veteran's disability is better described as 40 percent 
disabling.  

While scarring might be separately rated, see Esteban, supra, 
the Board finds that there is no indication in the record 
that the veteran's scars are tender and painful on objective 
demonstration, or are superficial, poorly nourished, with 
repeated ulceration, or otherwise affect function in a manner 
beyond that already contemplated by the 40 percent rating.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  



ORDER

An increased rating to 40 percent is granted for acute 
compartment syndrome of the right leg with ankle disability, 
subject to controlling regulations governing the payment of 
monetary awards..



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

